EXHIBIT 10.5(b)(xi)
TENTH AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
THE SCOTTS COMPANY LLC
     THIS TENTH AMENDMENT, dated as of the second day of October, 2006, by and
between Fidelity Management Trust Company (the “Trustee”) and The Scotts Company
LLC (the “Sponsor”);
WITNESSETH:
     WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust
Agreement dated January 1, 1998 with regard to The Scotts Company Executive
Retirement Plan (the “Plan”); and
     WHEREAS, the Sponsor has informed the Trustee that effective at the close
of market (4:00 p.m. ET) on October 2, 2006, the assets of The Scotts Company
Stock Fund (Unitized) are frozen to all participant transactions and incoming
contributions; and
     WHEREAS, the Sponsor now desires, and hereby directs the Trustee, in
accordance with 7(b), to use the short-term liquid investments in The Scotts
Company Stock Fund (Unitized) to purchase shares of The Scotts Company Stock
Fund (Real-Time Trading) beginning on October 2, 2006, and to reallocate all
participant balances held in The Scotts Company Stock Fund (Unitized) beginning
on October 2, 2006 and completed by October 9, 2006, into The Scotts Company
Stock Fund (Real-Time Trading). The parties hereto agree that the Trustee shall
have no discretionary authority with respect to this transfer directed by the
Sponsor. Any variation from the procedure described herein may be instituted
only at the express written directions of the Sponsor; and
     WHEREAS, the Trustee and the Sponsor now desire to amend said Trust
Agreement as provided for in Section 14 thereof;
     NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:

  (1)   Restating Section 4(e) Sponsor Stock, in its entirety, as follows:    
(e)   Sponsor Stock.

Trust investments in Sponsor Stock shall be made via The Scotts Company Stock
Fund (the “Stock Fund”). “Sponsor Stock” shall mean the common stock of the
Sponsor, or such other publicly traded stock of the Sponsor, or such other
publicly-traded stock of the Sponsor’s affiliates. Dividends received on shares
of Sponsor Stock shall be reinvested in additional shares of Sponsor Stock and
allocated to Participants’ accounts.

  (i)   Acquisition Limit.

Pursuant to the Plan, the Trust may be invested in Sponsor Stock to, the extent
necessary to comply with investment directions under this Agreement. The Sponsor
shall be responsible for

 



--------------------------------------------------------------------------------



 



providing specific direction on any acquisition limits required by the Plan or
applicable law.

  (ii)   Duty.

The Sponsor shall continually monitor the suitability of acquiring and holding
Sponsor Stock. The Trustee shall not be liable for any loss, or expense, which
arises from the directions of the Sponsor with respect to the acquisition and
holding of Sponsor Stock, unless it is clear on their face that the actions to
be taken under those directions would be prohibited by any applicable law or
would be contrary to the terms of this Agreement.

  (iii)   Purchases and Sales of Sponsor Stock for Batch Activity.

Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Sponsor Stock for contributions, distributions,
loans, withdrawals, or any other purchase or sale of Sponsor Stock related to a
transaction that the Sponsor has directed the Trustee in writing to implement on
a batch basis (“batch activity”).
                    (A) Open Market Purchases and Sales. Purchases and sales of
Sponsor Stock shall be made on the open market in accordance with the Trustee’s
standard trading guidelines, as they may be amended from time to time, as
necessary to honor batch activity. Such general rules shall not apply in the
following circumstances:
                         (1) If the Trustee is unable to purchase or sell the
total number of shares required to be purchased or sold on such day as a result
of market conditions; or
                         (2) If the Trustee is prohibited by the Securities and
Exchange Commission (the “SEC”), the New York Stock Exchange (the “NYSE”) or
principal exchange on which the Sponsor Stock is traded, or any other regulatory
or judicial body from purchasing or selling any or all of the shares required to
be purchased or sold on such day.
In the event of the occurrence of a circumstance described in (1) or (2) above,
the Trustee shall purchase or sell such shares as soon thereafter as
administratively feasible, and shall determine the price of such purchases or
sales to be the average purchase or sales price of all such shares purchased or
sold, respectively. The Trustee may follow written directions from the Sponsor
to deviate from the above purchase and sale procedures.
          (iv) Purchases and Sales of Sponsor Stock for Participant-Initiated
Exchanges (“Real Time” Trading)
Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Sponsor Stock for Participant-initiated exchanges
of hypothetical investment in Sponsor Stock.
                    (A) Purchases and Sales of Sponsor Stock. Purchases and
sales of Sponsor Stock associated with individual Participant-initiated
exchanges into or out of the Stock

2



--------------------------------------------------------------------------------



 



Fund shall be made on the open market pursuant to order types selected by the
Participant in accordance with the Trustee’s procedures for “Real Time Trading.”
The Sponsor may instruct the Trustee to limit the order types available to
Participants.
                         (1) Automated Order Entry. Sponsor Stock trades
associated with Participant-initiated exchanges into or out of the Stock Fund
shall be sent to market as soon as administratively feasible during regular
trading hours via an electronic order entry system, unless such trade is treated
as a block trade. Such electronic order entry system shall be deemed an
Electronic Service for purposes of Section 15 of this Agreement.
                         (2) Limitations on Trades: Cancellation of Exchange
Requests. Trades rejected under rules of the applicable securities exchange will
not be executed. The Trustee will not submit orders (or will cancel orders) for
stock trades that violate the Trustee’s procedures for “Real Time Trading”. The
Trustee shall not submit any trade order associated with a Participant-initiated
exchange at any time when the Stock Fund has been closed to such activity.
Trades associated with Participant-initiated exchanges shall not be transacted
at any time when the regular market is closed, or when the SEC, the NYSE or
principal exchange on which the Sponsor Stock is traded, or any other regulatory
or judicial body has prohibited purchases or sales of any or all of the shares
requested to be traded pursuant to the Participant-initiated exchange. An
exchange requested by the Participant shall be rejected or cancelled, as the
case may be, to the extent any accompanying hypothetical trade is not submitted,
not executed or cancelled.
                    (B) Reserve Requirements for Exchanges Into Stock Fund and
Corrective Sales. The Participant’s ability to initiate exchanges into the Stock
Fund shall be subject to standard reserve requirements applicable to the
investment options used to fund the exchange, as established by the Trustee from
time to time (or such higher reserve requirements as may be established by the
Sponsor in written direction to the Trustee). Requests to exchange into the
Stock Fund that exceed such reserves, and accompanying trade orders, may be
rejected or cancelled. In the event that a buy trade associated with a request
to exchange into Sponsor Stock is executed, and the Participant does not have
sufficient assets in the designated investment option to fund the trade, the
Trustee will liquidate the hypothetical interest in the investment options
(including those held in other sources eligible for liquidation) in the affected
Participant’s account pro rata. In the event that the Participant does not have
sufficient assets in any other investment option, the Trustee shall initiate a
corrective sale; and shall debit the costs of such corrective trade from the
Participant’s account.
                    (C) Fractional Shares. Participants will be entitled make
exchanges of fractional shares in the Stock Fund only in connection with a
request to exchange out the entire balance of their Stock Fund (or the entire
balance in a particular source, as applicable). Fractional shares will be
transacted at the price determined by the stock trade order selected by the
Participant.

  (v)   Use of an Affiliated Broker.

For all purchases and sales of Sponsor Stock on the open market, whether
Participant-initiated or

3



--------------------------------------------------------------------------------



 



otherwise, the Sponsor hereby directs the Trustee to use Fidelity Brokerage
Services LLC (“FBSLLC”) to provide brokerage services. Subject to the provisions
of this agreement, FBSLLC shall execute such trades directly or through any of
its affiliates. The provision of brokerage services shall be subject to the
following:
                         (1) Any successor organization of FBSLLC, through
reorganization, consolidation, merger or similar transactions, shall, upon
consummation of such transaction, become the successor broker in accordance with
the terms of this direction provision. FBSLLC may assign its rights and
obligations under this agreement to any affiliate, provided that the assignee is
bound by the terms hereof, including the provisions concerning remuneration.
                         (2) The Trustee and FBSLLC shall continue to rely on
this direction provision until notified to the contrary. The Sponsor reserves
the right to terminate this direction upon written notice to FBSLLC (or its
successors or assigns) and the Trustee, in accordance with Section 10 of this
Agreement.
                         (3) The Sponsor acknowledges that FBSLLC (and its
successors and assigns) may rely upon this Agreement in establishing an account
in the name of the Trustee for the Plan, and in allowing each Participant to
exercise limited trading authorization over such account, to the extent of his
or her individual account balance in the Stock Fund subject to Participant
direction.

  (vi)   Securities Law Reports.

The Sponsor shall be responsible for filing all reports required under Federal
or state securities laws with respect to the Trust’s ownership of Sponsor Stock,
including, without limitation, any reports required under section 13 or 16 of
the Securities Exchange Act of 1934, and shall immediately notify the Trustee in
writing of any requirement to stop purchases or sales of Sponsor Stock pending
the filing of any report. The Sponsor shall be responsible for the registration
of any Plan interests to the extent required under Federal or state securities
law. The Trustee shall provide to the Sponsor such information on the Trust’s
ownership of Sponsor Stock as the Sponsor may reasonably request in order to
comply with Federal or state securities laws.

  (vii)   Voting and Tender Offers.

Notwithstanding any other provision of this Agreement, the provisions of this
Section shall govern the voting and tendering of Sponsor Stock held under the
Trust. The Administrator shall provide direction to the Trustee with respect to
any proxy voting, any tender or exchange offer, or any other similar shareholder
right, and the Trustee shall vote, tender or exchange shares of Sponsor Stock in
accordance with timely, written direction from the Administrator. Unless
otherwise required by applicable law, the Trustee shall not take any action with
respect to a vote, tender, exchange or similar shareholder right in the absence
of instruction from the Administrator. For these purposes, a timely direction is
one that is received at a time that reasonably allows the Trustee to exercise
shareholder rights, through a custodian, if applicable.

4



--------------------------------------------------------------------------------



 



  (viii)   General.

With respect to all shareholder rights other than the right to vote, the right
to tender, and the right to withdraw shares previously tendered, in the case of
Sponsor Stock, the Trustee shall follow the procedures set forth in subsection
(vii), above.

  (ix)   Conversion.

All provisions in this Section 4(e) shall also apply to any securities received
as a result of a conversion of Sponsor Stock.

  (2)   Restating the “Non-Fidelity Mutual Funds” section of Schedule “B”, in
its entirety, as follows:

         
 
   Non-Fidelity Mutual Funds:   Fees paid directly to Fidelity Investments
Institutional Operations Company, Inc. (FIIOC) or its affiliates by Non-Fidelity
Mutual Fund vendors shall be posted and updated quarterly on Plan Sponsor
Webstation at http://psw.fidelity.com or a successor site.

  (3)   Deleting the “Remote Access Fee” section of Schedule “B” in its
entirety.     (4)   Restating the “Trustee Fees” section of Schedule “B” in its
entirety, as follows:

     Commissions:
FBSLLC shall be entitled to remuneration in the amount of no more than $0.029
commission on each share of Sponsor Stock. Any increase in such remuneration may
be made only by written agreement between the Named Fiduciary and Trustee.

  (5)   Restating Schedule “D”, Exchange Guidelines, in its entirety, as
attached hereto.     (6)   Deleting Schedule “F” in its entirety.

     IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Tenth
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written. By signing below, the undersigned represent
that they are authorized to execute this document on behalf of the respective
parties. Notwithstanding any contradictory provision of the agreement that this
document amends, each party may rely without duty of inquiry on the foregoing
representation.

5



--------------------------------------------------------------------------------



 



                          THE SCOTTS COMPANY LLC       FIDELITY MANAGEMENT TRUST
COMPANY        
 
                       
By:
  /s/ Pam Kuryla       By:   /s/ Stephanie Sheehan   11/20/06                  
       
 
              FMTC Authorized Signatory   Date    
Name:
  Pam Kuryla                    
 
                       
 
                       
Title:
  Director, Benefits                    
 
                       
 
                       
Date:
  9/26/06                    
 
                       

6



--------------------------------------------------------------------------------



 



SCHEDULE “D”
EXCHANGE GUIDELINES
The following exchange guidelines are currently employed by Fidelity Investments
Institutional Operations Company, Inc. (“FIIOC”).
Exchange hours, via a Fidelity Participant service representative, are 8:30 a.m.
(ET) to 8:00 p.m. (ET) on each business day. A “business day” is any day on
which the NYSE is open.
Participants may initiate exchanges subject to the rules listed below for the
Sponsor Stock Fund, via the Voice Response System (“VRS”) and the internet
(“NetBenefitsSM”) virtually 24 hours a day.
FIIOC reserves the right to change these exchange guidelines at its discretion.
Exchanges shall be subject to Plan rules, and the Exchange Guidelines provided
below shall apply to sources and funds to the extent eligible for
Participant-directed purchases and/or sales.
Note: The NYSE’s normal closing time is 4:00 p.m. (ET); in the event the NYSE
alters its closing time, all references below to 4:00 p.m. (ET) shall mean the
NYSE closing time as altered.
     Exchanges Between Mutual Funds
Participants may contact Fidelity on any day to exchange between mutual funds.
If the request is confirmed before the close of the market (generally, 4:00 p.m.
ET) on a business day, it will receive that day’s trade date. Requests confirmed
after the close of the market on a business day (or on any day other than a
business day) will be processed on a next day basis.
Sponsor Stock Fund: (Real Time Trading)
The following rules apply to any Participant-initiated exchange unless the
Sponsor has directed the Trustee in writing to treat such exchanges as batch
activity.

•   Exchanges from Other Investment Options into Sponsor Stock       Exchanges
from a Plan investment option into Sponsor Stock will be processed after
execution of the buy trade, at the next calculated net asset value (“NAV”) of
the Plan investment option.       Sponsor Stock will be reflected in the
Participant’s individual account in the Plan on the Business Day following
execution of the trade.   •   Exchanges from Sponsor Stock into Other Plan
Investment Options

7



--------------------------------------------------------------------------------



 



    Exchanges out of Sponsor Stock will be processed after execution of the sell
trade. Except as otherwise provided in this Schedule, the subsequent exchange
into the other Plan investment option will be processed upon settlement day of
the sell trade, at the last calculated NAV for such date.       Shares of the
other Plan investment option will be reflected in the Participant’s account on
the following Business Day.   •   Additional Real Time Trading Restrictions    
  All exchange requests involving Sponsor Stock must be made in shares of stock,
even if the Plan allows for percentage and dollar amount exchanges. If a
Participant wishes to exchange out his or her entire balance in Sponsor Stock
(or, if applicable, his or her entire balance in Sponsor Stock in a single
source), the associated trade must be placed in whole shares, and fractional
shares will be processed at the price determined by the Participant-directed
trade. Exchange requests accompanied by certain order types may not be accepted
outside of normal trading hours. Trade requests accompanying exchange requests
that do not adhere to the Trustee’s standard guidelines, or that would violate
securities exchange rules, may result in rejection or cancellation of the
associated exchange request.       Exchanges from one stock fund to another or
from a Participant-directed brokerage account to Sponsor Stock are not
permitted.       Exchanges into Sponsor Stock shall be subject to minimum
reserves on the investment option used to fund the exchange, as established by
the Trustee from time to time (or such higher reserves as the Sponsor directs in
writing). Exchanges in excess of the minimum reserve are prohibited.

          THE SCOTTS COMPANY LLC    
 
       
By:
  /s/ Pam Kuryla    
 
 
 
   
Name:
  Pam Kuryla    
 
       
 
       
Title:
  Director, Benefits    
 
       
 
       
Date:
  9/26/06    
 
       

8